Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations wherein the gate insulating film has a channel region side closer to the channel region and a gate electrode side closer to the gate electrode, and the gate insulating film comprises at least a first insulating film located at the channel region side, a second insulating film located closer to the gate electrode side than the first insulating film, and a third insulating film located closer to the gate electrode side than the second insulating film, wherein the second insulating film has charge traps with energy levels located inside band gaps of both the first insulating film and the third insulating film, and wherein a threshold voltage is adjusted by charges accumulated in the charge traps, and the threshold voltage is used to substantially eliminate conduction carriers of the channel region using a voltage applied to the gate electrode to block a current flowing between the source electrode and the drain electrode. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-7 depend from this claim and are allowable for at least that reason.
Claim 8 recites the limitations a fourth gate insulating film adjacent to the channel region; a charge storage electrode disposed at a side of the fourth insulating film opposite to the channel region; a fifth insulating film disposed at a side of the charge storage electrode opposite to the fourth insulating film and the threshold voltage is used to substantially eliminate conduction carriers of the channel region using a voltage applied to the gate electrode to block a current flowing between the source electrode and the drain electrode. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 9-20 depend from this claim and are allowable for at least that reason.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                         



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        07/30/22